Citation Nr: 0827392	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-41 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated 20 
percent disabling.  

2.  Entitlement to an increased evaluation for disorders of 
the thoracolumbar spine, currently rated 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1968 to January 
1970, and from June 1972 to August 1995. 

The appeal originates from a claim received in December 23, 
2003, for increased evaluations for a thoracolumbar spine 
disorder and cervical degenerative disc disease.  The appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 2004 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO), denying an increased 
evaluation from the 20 percent assigned for a thoracolumbar 
spine disorder, and denying an increased evaluation from the 
20 percent assigned for cervical spine degenerative disc 
disease.  By a supplemental statement of the case (SSOC) and 
associated rating action, the RO in March 2006 granted an 
increased evaluation to 40 percent disabling for the 
veteran's thoracolumbar spine disorder.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in May 2007.  The 
Board remanded the appealed claims in December 2007, and the 
case now returns to the Board for further review.


FINDINGS OF FACT

1.  For entire rating period, the veteran's cervical 
degenerative disc disease, when considering all signs and 
clinically supported symptoms of impairment (including pain 
symptoms and radicular symptoms) and the reasonable doubt 
rule, the veteran's degenerative disc disease of the cervical 
spine more nearly equates to limitation of forward flexion of 
the cervical spine to 15 degrees or less, than to forward 
flexion of the cervical spine of greater than 15 degrees but 
not greater than 30 degrees, or than to combined range of 
motion of the cervical spine not greater than 170 degrees, or 
than to unfavorable ankylosis of the entire cervical spine.

2.  For the entire rating period, the weight of the evidence 
is against the presence of separately significantly disabling 
radicular symptoms of the upper extremities attributable to 
the veteran's degenerative disc disease of the cervical 
spine.  

3.  For entire rating period, the veteran's thoracolumbar 
spine disorders, when considering all signs and clinically 
supported symptoms of impairment (including pain symptoms), 
is not equivalent to unfavorable ankylosis of the entire 
thoracolumbar spine.  The veteran's thoracolumbar spine 
disorders, as a whole, are more nearly equivalent to 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  

4.  For the entire rating period, the weight of the evidence 
is against the presence of separately significantly disabling 
radicular symptoms of the lower extremities attributable to 
the veteran's disorders of the thoracolumbar spine.  



CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for a 
disability rating of 30 percent, but no higher, are met for 
the veteran's service-connected degenerative disc disease of 
the cervical spine.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5235-
5243 (2007).

2.  For the entire rating period, the criteria for a 
disability rating above 40 percent are not met for the 
veteran's service-connected disorders of the thoracolumbar 
spine.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5235-5243 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  

By a VCAA letter in January 2004, prior to the RO's initial 
adjudication of the claims on appeal for increased evaluation 
for degenerative disc disease of the cervical spine and 
disorders of the thoracolumbar spine in July 2004, the 
veteran was informed of the notice and duty to assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claims for 
increased evaluation for his claimed disorders.  The letter 
described the bases of review and the requirements to sustain 
the claims.  Also by those letters, the veteran was told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

To the extent the initial VCAA letter was deficient in 
notifying the veteran or assisting in these claims, these 
deficiencies were cured by subsequent notice including by an 
SOC in November 2005 informing of the bases of review and the 
special criteria to support increased evaluations for claims 
of the cervical and thoracolumbar spine, and by a March 2006 
letter informing of the criteria including as affecting 
employment, to support an increased rating claim.  These 
notices were followed by readjudication of the appealed claim 
in April 2008.  Mayfield v. Nicholson, supra.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board notes that by the above-mentioned avenues of notice 
to the veteran, these criteria were substantially satisfied 
to the extent necessary to allow for Board adjudication 
herein of the increased rating claims without prejudice to 
the veteran.  These avenues of notice were followed by the 
April 2008 RO readjudication of the claims by an SSOC, 
thereby curing any Vazquez-Flores-type deficiencies in prior 
VCAA notices.  To the extent these latest notices prior to 
readjudication may have fallen short of the broadest 
interpretations of all requirements under Vazquez-Flores, the 
Board here finds that the veteran suffered no prejudice 
thereby.  Specifically, the veteran was informed that to 
substantiate the claims he must provide, or must ask the VA 
to obtain, medical or lay evidence showing worsening of the 
cervical and thoracolumbar disorders and the effect on the 
veteran's work and regular functioning.  The veteran was also 
informed of the types of medical or lay evidence he may 
submit relevant to establishing entitlement to an increased 
evaluation.  

The veteran was not expressly informed by these avenues of 
notice, except by the noted November 2005 SOC, that 
demonstrated range of motion of the spine, and pain and pain-
related factors affecting functional use, and impairments of 
radiculopathy or durations of incapacitation requiring 
prescribed bed rest, could all impact the rating assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2007).  
However, the Board considers that sufficient notice in this 
case, particularly where, as here, the veteran and his 
authorized representatives amply discussed such issues at his 
hearing before the undersigned in May 2007, and where the 
veteran was afforded multiple VA examinations in the course 
of appeal where he was carefully asked of these rating 
criteria, and his responses were carefully recorded 
addressing these issues in support of his claim, including as 
documented in the evidentiary review, below.  There is no 
reasonable possibility that the clarity, completeness, or 
forthrightness of the veteran's testimony at the hearing or 
in responses to questions by the VA examiner would be 
improved by a more complete explanation of the factors 
impacting ratings to be assigned for the veteran's claimed 
cervical and thoracolumbar spine disorders.  Rather, a 
complete and accurate picture of this scope of disability has 
been obtained by these examinations, recent EMG testing, and 
the veteran's statements and testimony, all of which 
adequately addressed relevant elements of the rating criteria 
particular to the appealed claims.  

The veteran was informed by the VCAA letter in January 2004 
of additional evidence which would further his claim, 
including specifically records of treatment or examination, 
or statements by others supportive of greater levels of 
disability.  By this notice the RO additionally fulfilled 
VCAA and Vazquez-Flores-type requirements.  VA cannot be 
faulted in its development efforts by any failure of the 
veteran to assist his claim to the greatest extent possible 
in response to notices and offers of assistance in 
furtherance of his claims.  The Board notes that the duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have evidence 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193.  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

By seeking further VA treatment or hospitalization records 
from indicated sources, by obtaining a further VA examination 
addressing the veteran's claimed disorders, and by subsequent 
readjudication of the claims on appeal, the RO satisfactorily 
completed the Board's December 2007 remand development 
requests.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the veteran expressly advised, in his May 2007 
hearing testimony, that he only received treatment for his 
claimed disorders at VA Medical Centers (VAMCs) in 
Huntington, West Virginia, and Lexington, Kentucky, and 
available records were requested from those sources.  Hence, 
no further notice or assistance was required to obtain 
records from those or other sources.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159.  

Recent VA examinations and EMG tests, as discussed below, 
taken together, along with records of VA treatment, are 
adequate for the Board's adjudication herein.  Thus, the 
Board determines that the evidentiary record is adequate, and 
that no medical question remains, regarding the veteran's 
claims for increased rating.  A remand for an examination 
based on the veteran's unsubstantiated allegations of greater 
radicular-type symptoms of his low back disorder status post 
discectomy is unnecessary, and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

As noted, the veteran provided testimony addressing his 
claims at his May 2007 hearing.  He further addressed his 
claim in a statement received at the Board in July 2008, 
which he submitted without waiver of RO review.  While the 
Board has duly noted this statement, we find that, in 
essence, it merely provides further examples of the severity 
of his cervical and thoracolumbar spine disorders, 
particularly regarding pain, which examples do not ultimately 
speak to greater severity of disability or bases for 
assignment of an increased evaluation, beyond points and 
contentions of pain or disability already addressed by prior 
statements, including May 2007 hearing testimony and 
contentions at VA examinations.  

The Board notes that under 38 C.F.R. § 20.1304(c), any 
additional pertinent evidence received by the Board in 
response to a 38 C.F.R. § 20.903 notification which has not 
already been considered by the RO must be referred to the RO 
for initial review, unless there has been a waiver of such 
referral by the claimant.  However, while the submission 
received in July 2008 is not a per se reiteration of prior 
statements, it effectively adds nothing new as to the 
severity of the claimed disabilities, and hence it does not 
rise to the level of new evidence requiring RO review prior 
to Board adjudication.  Therefore, the Board finds no 
prejudice in proceeding to a decision, notwithstanding the 
RO's not having reviewed the statement submitted in July 
2008.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, the Board notes that the veteran was afforded a 60-
day response time following the April 2008 issuance of the 
most recent SSOC, and was duly notified by a letter 
accompanying that SSOC of that time limit for filing any 
additional evidence.  The responsive statement in question, 
having been received in July 2008, was beyond that response 
period, and hence untimely.  An extension of the 60-day 
period for filing a substantive appeal, or the 60-day period 
for responding to a SSOC when such a response is required, 
may be granted for good cause.  38 C.F.R. § 20.303.  However, 
a request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal or response to the SSOC.  Id.  No such 
timely request for extension of time for filing a response to 
the April 2008 SSOC was received.  Hence, ultimately, even if 
the submitted statement were pertinent and added materially 
to the evidence to be consider in furtherance of the 
veteran's appealed claims, the statement need not be 
considered herein because it was not timely received, and 
hence may not be a basis for remand for RO consideration of 
such evidence prior to Board adjudication.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Increased Ratings for Degenerative Disc Disease of the 
Cervical Spine
and Disorders of the Thoracolumbar Spine 

A.  Evidentiary Review

All records of treatment and evaluation were at VA 
facilities.  

An October 2003 cervical MRI showed degenerative disc disease 
at multiple levels.  A right posterior uncinated hypertrophy 
versus hard disc was observed at C4-C5 with some mass effect 
or mild compression of the anterior cord surface, as well as 
proximal neural foraminal stenosis.  Diffuse spondylosis was 
observed at C5-C6.  Foraminal narrowing was present 
bilaterally but stable.  There was also unchanged central 
spinal canal stenosis.  A signal abnormality in the cord at 
C6 was unchanged and assessed as presumably myelomalacia.  

An October 2003 MRI of the lumbar spine showed fairly 
advanced degenerative disc disease at L5-S1 associated with 
compromise of the neural foramina bilaterally, as well as 
bilateral annuls bulging of the L4-L5 disc.  

May 2004 X-rays of the cervical spine showed mild kyphosis, 
advanced focal hypertrophic changes from C3-C4 inferiorly, as 
well as loss of intervertebral disc space, mild end-plate 
sclerosis, and significant hypertrophic spurring.  There was 
suspected neural foraminal narrowing at the C6-C7 interspace.  

May 2004 X-rays of the thoracic spine showed grossly normal 
vertebral body heights and alignment, though with scattered 
hypertrophic changes, and significant focal hypertrophic 
changes at approximately T11-T12.  

May 2004 X-rays of the lumbar spine showed bilateral 
spondylolysis at L5-S1 without spondylolisthesis, as well as 
degenerative changes at that level with loss of 
intervertebral disc space, end-plate sclerosis, and vacuum 
phenomenon.  

Upon a May 2004 VA examination, the veteran walked with a 
normal gait and was in no acute distress, though he walked 
with a stiff neck.  His history was noted.  The veteran 
complained of long-standing neck pain.  Current complaints 
included loss of motion of the cervical spine; numbness in 
the middle, ring, and little fingers bilaterally and ongoing 
intermittently for four to five years; electric-shock-type 
pain in the right posterior lower cervical spine, as well as 
pain in the central lower cervical spine.  He reported that 
he had a steady pain in the neck, as well as the intermitted 
electric-shock-type pain which he reported having "quite 
often."  He rated the electric-shock-type pain as 10 out of 
10 in intensity.  However, he reported that about every four 
months he would have an episode of constant shooting pain, 
and described these episodes as quite severe.  The veteran 
reported taking only Excedrin and Motrin for his pain, though 
also occasionally using a TENS unit for his neck.  However, 
he did not report using any different medication for his 
reported flare-ups of pain.  

The veteran told the examiner that when he has the electric-
shock-type pain he can't do anything and he lies down for 
hours, and he would have after-effects of these episodes that 
would last up to a week or two before resolving.  He denied 
having weight loss or fever, but did endorse occasional 
dizziness, particularly with episodes of more severe pain.  

He complained of numbness of the arms, hands, and fingers.  
Additionally, he reported that associated with his more 
severe neck pain episodes he had weakness in his arms and 
legs.  He denied having any visual hallucinations, and also 
denied bladder or bowel difficulties.  He used no assistive 
devices and no braces for his neck or back.  He denied 
unsteadiness or falls associated with his neck, and he denied 
having any problems with his neck associated with walking.  
However, he reported that transfers getting out of bed or out 
of a vehicle frequently caused him problems due to his neck.  
He reported having a job since 1998 that required driving 
throughout four counties and doing a lot of paperwork, and 
reported having no difficulties with his neck associated with 
performing this work. There was reported history of 
associated surgeries or hospitalizations.  

Also at the May 2004 examination, the veteran complained of 
thoracic pain from T1 to about T7, and upper back pain at the 
median edge of the scapula.  He reported having an 
uncomfortable feeling in the shoulders and lower neck, which 
he described as a fairly constant, aggravating sense of 
tightness.  He further commented that his upper back and 
thoracic spine bothered him more than his lower back.  He 
rated the pain in the upper back at a 7 out of 10, and 
described it as a dull pain that was hard to separate from 
his neck pain.  He also complained of numbness, weakness, and 
pain in his left arm, as well as numbness in his hands, all 
of which he thought was related to his thoracic pain.

He reported taking Motrin or Excedrin for severe pain in his 
upper back, taking approximately 20 tablets per week, which 
he reported never really helped his pain.  He reported having 
flare-ups in his upper thoracic spine after activity which he 
characterized as stiffness lasting one to two days following 
activity.  He treated this pain with rest and use of his TENS 
unit.  

Also at that examination, the veteran reported low back pain 
currently primarily over the left sacroiliac joint, with 
shooting, radiating pain into the legs, more so on the right.  
He reported that the shooting pains were 10/10 in intensity, 
but lasted only moments, and occurred unpredictably perhaps 
five times per month.  He also reported having no particular 
limitations in activities, except that the day after activity 
his low back pain would significantly increase to perhaps 7 
out of 10, and he might not be able to bend down for two 
days.  He reported treating low back flare-ups with rest, his 
TENS unit, or heat or ice.  He also reported having had two 
falls, in each instance when he was getting out of his pickup 
truck, when he felt his legs had not given him any support.  
He thought these falls were related to his low back, but he 
was not sure they were related.  He further reported that the 
prior September he had severe pain in his low back and had to 
rest for a day after having walked for a mile with his wife, 
and as a result he had not walked that distance since that 
time.  He could not provide a distance that he felt he could 
walk without back difficulty.  He denied bowel or bladder 
incontinence.  

Upon physical evaluation at that May 2004 examination, range 
of motion of the cervical spine was from zero to 30 degrees 
flexion, zero to 45 degrees extension, left lateral flexion 
zero to 30 degrees, right lateral flexion zero to 35 degrees, 
left lateral rotation zero to 45 degrees, and right lateral 
rotation zero to 35 degrees.  He complained of pain on the 
right side of the neck with lateral flexion.  Repeated range 
of motion increased forward flexion to 45 degrees, and 
increased left lateral rotation to 45 degrees and right 
lateral rotation to 50 degrees.  The examiner noted no pain 
or decreased range of motion with repeated motion, and no 
spasm.  The examiner found no ankylosis or fixed deformities 
of the cervical spine, though the examiner assessed that a 
somewhat decreased lordic curvature of the cervical spine 
likely indicated some persistent pain.  

Range of motion of the thoracolumbar spine was from zero to 
80 degrees flexion, zero to 40 degrees extension, zero to 30 
degrees left and right lateral flexion, and zero to 40 
degrees left and right lateral rotation.  The veteran 
complained of upper back cramping with the left and right 
rotation, but repeated flexion and extension produced no 
reduction in range of motion and no complaint of increased 
pain and no spasm either before or after range of motion 
testing.  The examiner assessed that there was no objective 
evidence of painful motion, spasm, weakness, or tenderness, 
other than that identified for the cervical spine.  The 
examiner also found no postural abnormalities or fixed 
deformities or abnormalities of the musculature of the back.  

Upon neurological evaluation at the May 2004 examination, 
sensation was normal in the upper extremities, though the 
veteran reported subjective variance in his fingers.  Lower 
extremities sensation was also intact with the exception of 
absence of vibratory sensation in the toes.  The examiner 
found no evidence of atrophy in any parts.  Straight leg 
raising was negative for complaints of pain. Findings upon 
recent MRI and X-ray scans were noted.  The examiner assessed 
neck pain due to degenerative disc disease and degenerative 
joint disease, mild degenerative joint disease of the 
thoracic spine, and low back pain due to degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  The examiner noted complaints of radicular symptoms, 
particularly affecting the left arm, but found no objective 
evidence to support these complaints, in part due to the 
veteran's failure to appear for EMG testing.  

A June 2004 MRI of the cervical spine showed moderately 
severe cervical spondylosis with canal stenosis and mild cord 
atrophy, as well as a subtle area of increased activity at C6 
possibly due to myelomalacia.  A June 2004 MRI of the 
thoracic spine was normal. 

Upon EMG testing in August 2004, findings were compatible 
with severe median neuropathy bilaterally, possibly due to 
compression in the carpal tunnel.  The examiner also noted 
evidence of ulnar neuropathy bilaterally possibly due to 
entrapment at the elbows.  

An April 2005 MRI of the lumbar spine showed worsening neural 
foraminal stenosis at L4-L5 and L5-S1, worse at L5-S1, as 
well as spondylolysis at L5, though with no canal stenosis 
and no herniated nucleus pulposus.   

October 2005 treatment notes recorded observations at C5-C6 
of an osteophyte and cord compression with cord signal 
changes, but without pain.  That record also noted that the 
veteran had low back pain but no leg pain, though this pain 
was almost in the pararenal region and of unclear origin.  
October 2005 treatment notes additionally informed that the 
veteran's fine movement skills were "not quite as sharp as 
expected, but without any real dysdiadochokinesia.  He did 
have some instances of clumsiness, and rapid altering 
movement was abnormal, which the examiner noted was an early 
sign of myelopathy.  

The veteran was afforded another VA examination in January 
2006 to assess his spinal disorders.  The veteran complained 
of worsening neck pain of increased frequency, and reported a 
current flare-up of stiffness of the left neck extending into 
the left shoulder and upper arm.  He reported having two to 
three flares per week lasting one to two days, treated with 
aspirin or ibuprofen and sometimes with massage.  He also 
complained of intermittent painful bulging on the right above 
the 

medial waist, as well as pain and spasm in the thighs.  He 
reported having to stop his work vehicle every 30 to 40 miles 
to get out and walk, which helped his pain.  The veteran 
denied leg numbness associated with his work and driving.  

He further reported that this recurring bulging pain was of 
more concern to him than his back pain.   He denied bowel or 
bladder incontinence, and also denied any leg or foot 
weakness, numbness, paresthesias, falls, or unsteadiness.  He 
did, however, report having back flare-ups of moderate 
severity every two to three weeks and lasting one day.  He 
elaborated that acute pain in the right lower back would 
cause painful limitation of activity, though upon resolution 
of these episodes an underlying lower back pain remained 
chronic and unchanged.  His back pain became aggravated with 
overexertion.  He reported  having mild fatigue and 
moderately decreased motion generally.  He complained of 
stiffness of the left arm limiting elevation of the left arm 
to less than 90 degrees, with left neck stiffness.  He also 
complained of mild weakness of the left arm and left hand 
grip.  He reported spasm above the right sacroiliac joint.  
He reported also having pain in the left lateral neck 
extending into the left shoulder and pain in the right lower 
back with spasm, and pain extending into both legs equally 
when driving.  He described his pain as frequent and 
moderate, beginning with shooting pains that would then 
become constant.  The veteran further reported that he could 
walk over one-quarter mile but less than one mile.  He denied 
having any incapacitating episodes.  

The January 2006 examiner noted recent MRI findings.  The 
veteran exhibited normal gait and examination revealed no 
abnormal spinal curvatures.  The examiner found some mild 
pain with motion of the cervical spine, mild tenderness, and 
mild weakness, though without spasm, atrophy, or guarding.  
Similarly, he found some mild pain with motion of the lumbar 
spine and some mild tenderness, but no spasm, atrophy, 
guarding, or weakness.  Active range of motion of the 
cervical spine was zero to 30 degrees flexion, zero to 30 
degrees extension, zero to 20 degrees left lateral flexion 
with pain beginning at 15 degrees, zero to 15 degrees right 
lateral flexion with pain beginning at 10 degrees; zero to 30 
degrees left lateral rotation with pain beginning at 25 
degrees, and right lateral rotation from zero to 50 degrees 
(without associated pain noted).  Slightly different measures 
were noted on passive 

motion.  The examiner assessed no additional loss of motion 
on repetitive use of the cervical spine due to pain, fatigue, 
weakness, or lack of endurance, noting that repetitive motion 
produced a slight improvement of range of motion, though with 
persistence of noted pain.  

Active range of motion of the thoracolumbar spine was zero to 
60 degrees flexion with pain beginning at 20 degrees, zero to 
10 degrees extension with pain beginning at five degrees, 
zero to 20 degrees left lateral flexion with pain beginning 
at 10 degrees, zero to 20 degrees right lateral flexion with 
pain beginning at 10 degrees, zero to 30 degrees left lateral 
rotation with pain beginning at 15 degrees, and zero to 30 
degrees right lateral rotation with pain beginning at 15 
degrees.  Slightly different measures were noted on passive 
motion.  The examiner assessed no additional loss of motion 
on repetitive use of the thoracolumbar spine due to pain, 
fatigue, weakness, or lack of endurance, noting that pain was 
the limiting factor for range of motion, and but that range 
of motion deceased minimally after repetitive movements.  

The examiner found full muscle strength in the upper and 
lower extremities, with normal muscle tone.  The examiner 
noted electrical studies compatible with polyneuropathy of 
the left upper extremity.  The examiner assessed findings 
compatible with the veterans' complaints of worsening neck 
and upper thorax pain extending into the left shoulder, as 
associated with significant cervical stenosis.  The examiner 
further assessed that the right lower back bulge with pain 
was consistent with recurrent muscle spasm, which was not a 
radiculopathy or a sciatica.  

MRI scans were conducted in February 2006 showing severe 
neural foraminal narrowing and spinal stenosis from C3 to C7, 
with a cord signal abnormality assessed as most likely due to 
myelomalacia.  

EMG studies in February 2006 showed markedly prolonged distal 
signal latency for the left median sensory nerve, and some 
distal latency signal prolongation in the left ulnar sensory 
nerve.  The examiner assessed that these findings were 
compatible with polyneuropathy in the left upper extremity.  


At the May 2007 hearing, the veteran complained of symptoms 
which he attributed to his service-connected degenerative 
disc disease of the cervical spine, including numbness in his 
fingers and limited grip strength in his left hand, tingling 
in the fingers of both hands, and swelling of his knuckles.  
He also complained of stabbing pain in his neck.  He 
testified that he did not currently wear a brace or appliance 
for his neck or back.  He added that he had in the past had 
tingling in his feet.  

At the hearing, he added that his current employment required 
him to drive approximately 500 miles per week, and 
difficulties with pain in his low back and pain and numbness 
in his legs caused him at times to have to stop and get out 
of the car.  He added that his activities were also limited, 
such that he no longer bowled, he could no longer do yard 
work with his weed-eater, and he also could no longer work on 
cars because he couldn't bend down.  However, he had not been 
afforded any work accommodations due to his neck or back 
disorders.  

Also at the hearing, he informed that he had carpal tunnel 
syndrome affecting his left hand.  He added that he had been 
told by a surgeon at the Lexington VAMC that his difficulties 
with his neck and his left hand could be fixed with neck and 
wrist surgery.  He added that VAMC Lexington had scheduled 
him for cervical spine surgery, but that he cancelled the 
appointment because he could not accommodate it to his work 
schedule.  (Obtained treatment records reflect that he has 
still not had surgery for his cervical spine.)  

Upon a further VA examination in February 2008 to assess his 
spinal disorders, the veteran reported currently having pain 
when turning, more so when turning to the left.  He also 
reported having shooting pain from the base of the right 
skull down the neck approximately once per week.  He tried to 
avoid quick movements or up and down motion of the head when 
using a computer.  He reported treatment with Motrin as 
needed, with no history of surgery.  The examiner reviewed 
the history of his spinal disorders and noted that his 
conditions were stable.  The veteran endorsed stiffness and 
decreased motion and spasms, but denied fatigue, weakness, 
and pain.  He did report flare-ups weekly in the low back, 
precipitated by lifting five pounds or bending over, and 
lasting one to two days.  He endorsed cervical flare-ups 
every six months precipitated by prolonged driving.  He added 
that his flare-ups caused him to retard his walking speed by 
70 percent.  The veteran again estimated that he was able to 
walk more than one-quarter mile but less than a mile.  

Objectively, the February 2008 examiner found pain and 
tenderness of the muscles of both the cervical and 
thoracolumbar spine, but did not find spasm, atrophy, 
guarding, or weakness, with the exception of spasm on the 
left in the thoracolumbar spine.  The examiner found neither 
abnormal gait nor abnormal spinal contour.  Muscle strength 
was assessed as intact in the muscles of the upper and lower 
extremities, with the exception of the right triceps muscle 
which demonstrated 4/5 strength.  Sensation was also found to 
be intact in all extremities, with the exception of slightly 
decreased sensation in the right great toe.  Cervical active 
range of motion was from zero to 40 degrees flexion with pain 
beginning at 30 degrees, from zero to 40 degrees extension 
with pain beginning at 35 degrees, from zero to 35 degrees 
left lateral flexion with pain beginning at 30 degrees, from 
zero to 30 degrees right lateral flexion with pain only at 30 
degrees, from zero to 60 degrees left lateral rotation with 
pain beginning at 45 degrees, and from zero to 45 degrees 
right lateral rotation with pain beginning at 35 degrees.  
Thoracolumbar active range of motion was from zero to 90 
degrees flexion with pain beginning at 85 degrees, from zero 
to 30 degrees extension with pain beginning at 25 degrees, 
from zero to 25 degrees left lateral flexion with pain 
beginning at 20 degrees, from zero to 25 degrees right 
lateral rotation with pain beginning at 20 degrees, and from 
zero to 25 degrees left lateral rotation with pain beginning 
at 15 degrees.  The examination report is somewhat 
contradictory or inconsistent in that it also reports an 
additional reading of right lateral rotation of the 
thoracolumbar spine with a reading of active range of motion 
of 30 degrees with pain beginning at 20 degrees, but this is 
only slightly different from the first recorded reading, and 
is no different in terms of painless active range of motion.  
For all these cervical and thoracolumbar motions, the 
examiner found pain on active and passive motion and with 
repetitive use about all these axes, but did not find 
additional loss of motion on repetitive use.  Slightly 
different passive ranges of motion were found about some axes 
for both the cervical and thoracolumbar spine.   

Based on February 2008 cervical imaging studies, the February 
2008 examiner assessed significant degenerative and 
hypertrophic changes, though without significant change from 
May 2004 baseline studies, and significant severe neural 
foraminal and spinal stenosis from prominent cervical 
spondylosis from C3 to C7, with a stable cord signal 
abnormality at C6, probably myelomalacia, with no new 
abnormality.   The examiner also noted imaging studies in 
July 2007 of the thoracolumbar spine showing spondylolysis 
with spondylolisthesis and degenerative disc disease at L5-
S1.  The examiner assessed progression of degenerative 
changes from a baseline study in July 2002, with worsening 
neural stenosis at L4-L5 and L5-S1.  

A February 2008 assessment of the effects of the veteran's 
claimed spinal disorders on social and occupational 
functioning was also obtained.  The examiner noted that the 
veteran had been employed in his current full-time occupation 
for 10 to 20 years, and that this employment involved 
supervising work activities over a ten county area.  The 
veteran reported missing four days in the past year due to 
his lower back disorder.  The examiner noted that symptoms 
associated with the low back disorder included discomfort 
with prolonged standing, walking, or riding in a car.  
Impairments of usual daily activities due to the low back 
disorder were judged to be absent or mild in most areas, but 
were moderate for recreation and sports activities.  The 
examiner noted that there were no objective findings of 
radiculopathy, and assessed that the veteran could do light 
to moderate physical and sedentary work, subject to the noted 
limitations on activities, notwithstanding the low back 
disorder.

The same examiner reviewed the veteran's functioning relative 
to his cervical spine disorder, and assessed that impairment 
was due to discomfort with activities requiring repetitive 
excessive rotation of the neck.  Impairments of usual daily 
activities due to the cervical spine disorder were judged to 
be absent or mild, with exceptions of moderate sports, 
exercise, and traveling.  The examiner assessed that the 
veteran could do light to moderate physical and sedentary 
work notwithstanding his cervical spine disorder.  The 
examiner noted that there were no objective findings of 
cervical radiculopathy.  

The veteran's above-detailed examination reports' findings 
and assessments are reasonably consistent with the findings 
and conclusions within treatment records over the rating 
period, to allow for accurate Board evaluation of the 
veteran's claims based on the above-detailed evidence.  

B.  Law and Analysis

The veteran's claims here considered are for increased 
evaluations for his cervical and thoracolumbar spine, 
originating with his claim for an increased evaluation 
submitted in December 2003.  The veteran had then been rated 
20 percent disabled for his degenerative disc disease of the 
cervical spine, and 20 percent disable for his disorders of 
the thoracolumbar spine.  In the course of this appeal the RO 
granted an increased evaluation for disorders of the 
thoracolumbar spine to 40 percent, effective from the 
December 2003 date of claim.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Potentially applicable rating criteria for cervical and 
thoracolumbar disorders for this case are listed here.  The 
veteran's degenerative disc disease of the cervical spine may 
be rated based on pain and effects on motion of the cervical 
spine, or based on radicular symptoms or other disablement of 
functioning due to degenerative disc disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.

For the cervical spine, forward flexion of greater than 15 
degrees but not greater than 30 degrees, or combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, warrants a 20 percent rating.  A 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  

Intervertebral disc syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DCs 5235-5243, instruction 
following Note 6.  Incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least six weeks 
during the previous 12 months warrant a 60 percent disability 
rating.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months warrant a 
40 percent disability rating.  38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under the criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, DC 5243, Note 1.  Further instructions 
under the revised criteria for rating intervertebral disc 
syndrome provide that, when evaluating on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated under the criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id. at Note 2.

For the thoracolumbar spine, a 20 percent evaluation is 
warranted for limitation of motion of the thoracolumbar spine 
of greater than 30 degrees but no greater than 60 degrees, or 
for combined range of motion of the thoracolumbar spine of 
not greater than 120 degrees, or, again, for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A 40 percent evaluation is 
warranted for the low back for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
higher evaluation of 60 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.

Normal range of motion of the cervical spine is from zero to 
45 degrees forward flexion, from zero to 45 degrees backward 
extension, from zero to 45 degrees left and right lateral 
flexion, and from zero to 80 degrees left and right rotation.  
Normal range of motion of the thoracolumbar spine is flexion-
extension from zero to 90 degrees forward flexion, from zero 
to 30 degrees backward extension, left and right lateral 
flexion from zero to 30 degrees, and left and right rotation 
from zero to 30 degrees.  38 C.F.R. §4.71a, Plate V.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed 
Cir. 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in submitted statements 
and testimony, and statements noted in reports of medical 
treatment and examination.  While such symptoms as pain and 
levels of perceived impairment of functioning as may be 
associated with the veteran's low back disorder may be to 
some degree inherently subjective, the Board looks to the 
veteran's statements as they may be supported by more 
objective indicia of disability, including observable signs 
and symptoms of disease, laboratory tests, and the presence 
or absence of further objective signs of impairment or disuse 
of affected parts, inclusive of findings and conclusions of 
medical treatment professionals and examiners.  

1.  Cervical spine

The Board notes at the outset that the veteran's allegations 
of localized pain are judged to be credible, as they were not 
expressly found by medical examiners to be wholly unsupported 
by the medical record.  His reports of left upper extremity 
weakness, however, were generally not support by EMG testing 
as due to cervical radiculopathy.  Rather, this perception of 
weakness was found to be compatible with left upper extremity 
polyneuropathy as supported by electrical signal studies 
including as noted upon February 2006 examination.  
Significantly impaired functioning of that extremity as 
associated with cervical spine radiculopathy was not shown by 
the weight of the evidence of record so as to warrant a 
separate evaluation on that basis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235-5243. 

However, these left upper extremity neurological impairments, 
as well as clumsiness and slowing of functioning of the upper 
extremities, have also been attributed to cord compression 
and cord signal changes, including upon treatment in October 
2005, taken together with the localized pain symptoms 
including exacerbations and perceived tightness and 
discomfort associated with the veterans cervical spine 
degenerative disc disease, all contribute to a level of 
disability greater than that reflected merely in the ranges 
of painless active motion as recorded upon VA examinations.  
Rather, considering pain-related DeLuca factors as well as 
reported level and frequency of pain and stiffness and 
resulting impairment in physical and work functioning 
associated with the cervical spine degenerative disc disease, 
the Board finds that the level of disability presented 
warrants a higher disability rating than the 20 percent which 
has been assigned in essence merely based on painless active 
range of motion of the cervical spine.  With resolution of 
reasonable doubt in favor of the veteran, we believe the 
totality of the cervical spine degenerative disc disease 
disability picture presented, for the entire rating period, 
more nearly approximates the disability picture for 30 
percent evaluation, for favorable ankylosis of the entire 
cervical spine.  38 C.F.R. §§ 3.102, 4.3.

Also for the entire rating period, the Board finds that the 
disability as a whole does not more nearly approximate the 
criteria of a 40 percent evaluation, of unfavorable ankylosis 
of the entire cervical spine.  In this regard, the Board 
notes that despite the considerable spinal stenosis and cord 
changes identified, the veteran's level of functioning 
including motion of the cervical spine, use of the upper 
extremities, and capacity for work and other activities, 
other than recreation and sports, is found generally not to 
be significantly impaired.  Thus, the higher, 30 percent 
evaluation is substantially assigned based on the increased 
pain symptomatology and impairment associated with such 
symptomatology, particularly with the veteran's reported 
frequent periods of flare-up or exacerbation of pain or 
stiffness symptoms.  38 C.F.R. §  4.71a, DC 5235-5243.  

2.  Thoracolumbar spine

Looking to the veteran's disorders of the thoracolumbar 
spine, the Board notes that significant lower extremity 
impairments or radiculopathy associated with the low back 
disability has not been supported by objective tests and 
examinations, notwithstanding his reports of two somewhat 
recent falls upon getting out of his pickup truck.  Other 
than a numbness in the right great toe, lower extremity 
neuropathy has generally not been medically corroborated.  
Impairment due to localized pain and limitation of motion of 
the low back has been objectively supported.  However, the 
veteran is already rated 40 percent disabling for his 
disorders of the thoracolumbar spine.  A higher rating of 50 
percent is not warranted without disability equivalent to 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. §  4.71a, DC 5235-5243.  The 40 percent assigned 
already reflects impairment due to pain on motion and 
exacerbations of pain.  Active forward flexion of the 
thoracolumbar spine was greater than 30 percent and active 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees upon evaluations during the rating 
period, except that if only painless active motion is 
measured, upon January 2006 examination forward flexion was 
only 20 degrees and combined range of motion was only 75 
degrees.  Other examinations during the rating period did not 
record such markedly limited painless motion, but all noted 
low back pain and at least some pain-associated limitation of 
functioning of the low back. 

Considering the January 2006 measures of rather limited 
painless active motion, and the veteran's reports over the 
rating period of intervals of pain exacerbation as well as 
low back ongoing pain, the Board finds that the evidence 
preponderates in favor of a 40 percent evaluation for the 
entire rating period, with disability of the low back 
equivalent to forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.  38 C.F.R. §  4.71a, 
Diagnostic Code 5235-5243.  

However, the Board finds that weight of the evidence 
preponderates to favor the conclusion that the level of low 
back disability impairment, and reported frequency and 
severity of flare-ups of low back pain, more nearly 
approximate the criteria for a 40 percent evaluation than 
those for a 50 percent evaluation.  The veteran's limitation 
of motion as well as all his pain-associated symptoms equate 
less to unfavorable ankylosis of the entire thoracolumbar 
spine than to motion of the entire thoracolumbar spine 
limited to 30 percent forward flexion.  38 C.F.R. § 4.7, 
4.71a, Diagnostic Code 5235-5243.  

The Board has considered the veteran's contention, in a July 
2005 notice of disagreement, that the RO should have granted 
separate evaluations for radicular symptoms of the upper and 
lower extremities in its July 2004 rating action.  However, 
that assertion amounts to a disagreement with the rating or 
ratings to be assigned with the appealed claims for increased 
evaluation for cervical degenerative disc disease and 
disorders of the thoracolumbar spine.  The RO did not find, 
and neither does the Board here find, that separate 
evaluations are warranted for radicular symptoms, as is 
provided for in the diagnostic code for disorders of the 
spine including intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DC 5235-5243.  

The Board has also considered assignment of separate rating 
intervals during the rating period as initiated by the 
veteran's claim for increased evaluation for spine disorders 
in December 2003.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the Board finds that the evidence 
preponderates against assignment of different evaluations 
than those assigned by virtue of this decision, including 
different evaluations over intervals within the rating 
period.  


ORDER

For the entire rating period initiated with the December 2003 
claim for increased rating, a 30 percent rating is granted 
for degenerative disc disease of the cervical spine, subject 
to the law and regulations governing the payment of monetary 
awards.

For the entire rating period initiated with the December 2003 
claim for increased rating, entitlement to an increased 
rating above the 40 percent currently assigned for disorders 
of the thoracolumbar spine is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


